DETAILED ACTION
This is the final Office action and is responsive to the papers filed 01/28/2022.  The amendments filed on 01/28/2022 have been entered and considered by the examiner.  Claims 1-4, 6, and 9-18 are currently pending and examined below.  Claims 1, 6 and 9-18 are amended.  Claims 5, 7 and 8 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/28/2022 regarding claim interpretation under 35 U.S.C. 112(f) have been acknowledged.  The Examiner has removed the 112(f) analysis.

Applicant’s amendment and argument filed on 01/28/2022 regarding claim rejections under 35 U.S.C. 112(b) and 101 are persuasive.  Claim rejections under 35 U.S.C. 112(b) and 101 are withdrawn.

Applicant’s amendment and argument filed on 01/28/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180164801 A1; hereinafter Kim) and in view of Pautler (US 20180356189 A1).

Regarding claims 1 and 16, Kim discloses:
A mobile device (Figs. 1&4 - aerial vehicle 200) and a mobile body control method of the mobile device, the mobile device comprising: 
communication circuitry (Fig. 4 - second communication circuit 260) configured to perform communication with a controller (Figs. 1&2 – electronic device 100) which selectively transmits control signals (control signal; [0062], [0074]) to the mobile device and other mobile devices (Figs. 1&4 - aerial vehicle 200; [0117]) (second communication circuit 260 may establish a communication channel with electronic device 100 that transmits a control signal to aerial vehicle 200; [0062], [0074]); and 
processing circuitry (Figs. 4&5 – aerial vehicle processor 220) configured to
determine whether or not an own-device selection signal (pairing request signal; [0074]) which indicates that the mobile device is selected as a control target device of the controller has been received 
in response to determining that the own-device selection signal has been received from the controller, generate a selected-device identification track (control information including moving path; [0074]-[0076]) which indicates that the mobile device is selected as the control target device (after performing the pairing operation/recognized, the aerial vehicle 200 may receive the control information and move based on the control information; [0074]-[0076]), and 
perform movement control to cause the mobile device to move in accordance with the selected-device identification track (after performing the pairing operation, aerial vehicle 200 may be operated according to the control information; [0119]).

Kim does not specifically disclose:
wherein 
the processing circuitry generates the selected-device identification track with a first size in a case where a distance between the mobile device and the controller which transmits the control signal to the mobile is a first distance, and   
the processing circuitry generates the selected-device identification track with a second size that is larger than the first size in a case where the distance between the mobile device and the controller which transmits the control signal to the mobile is a second distance that is longer than the first distance.  

However, Pautler discloses:
wherein 

the processing circuitry generates the selected-device identification track with a second size (an increased area of missile motion; [0036]) that is larger than the first size in a case where the distance between the mobile device and the controller which transmits the control signal to the mobile is a second distance that is longer than the first distance (guidance computer 32 generates the guidance command to guide the missile at a second distance through the communication link after determining the missile 12 is not in the tracker’s FOV; [0036]).

Kim and Pautler are both considered to be analogous because they are in the same field of remote controlling an aerial vehicle/missile.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s aerial vehicle to further incorporate Pautler’s method to increase an area of motion which results in missile re-entering tracker’s FOV (Pautler’s [0036]).

Regarding claim 2, Kim discloses:
wherein the selected-device identification track is formed 20according to a movement form which is any one of forward/rearward horizontal movement, leftward/rightward horizontal movement, upward/downward vertical movement, or rotational movement in a particular direction (the control 

Regarding claim 3, Kim discloses:
wherein the mobile device includes a drone (Fig. 1 - aerial vehicle 200 is a drone), and the selected-device identification track includes a flight track of the drone (the control information may include a moving path of the aerial vehicle 200; [0053], [0207]).

Regarding claim 4, Kim discloses:
wherein the selected-device identification track is formed according to a flight form which is any one of forward/rearward horizontal flight, leftward/rightward horizontal flight, upward/downward vertical flight, rotational flight in a particular direction, swing flight, tilted flight, or vertically-inverted flight (the control information may include movement direction information of the aerial vehicle 200 including front/rear, left/right, upper/lower, diagonal directions; [0069]; [0057]).

Regarding claim 14, Kim discloses:
wherein the processing circuitry generates, as the selected-device identification track, a track in which positions of points constituting the track and moving speeds at the respective track constituting points are specified (the aerial vehicle generate a moving path and collect location and speed information for performing flight control; [0069], [0072], [0073], [0209]).

Regarding claims 15 and 17, Kim discloses:
A mobile body control system (Fig. 1 – UAV operation environment) and a mobile body control method of the mobile body control system, the mobile body control system comprising: 

the mobile device that moves upon receiving the control signal from the controller (aerial vehicle 200 may be controlled to be operated receiving the control signal; [0062]), wherein 
the controller transmits, to one of the mobile device and the other mobile devices, a selection signal (pairing request signal) which indicates that the one mobile device is selected as a control target (electronic device 100 may transmit a pairing request signal to establish a pairing operation, its inherent that the pairing request signal is used to confirm whether the aerial vehicle 200 is a control target to be paired; [0074]), and 
the mobile device includes 
communication circuitry (Fig. 4 - second communication circuit 260) configured to perform communication with the controller (second communication circuit 260 may establish a communication channel with electronic device 100; [0074]), and 
processing circuitry (Figs. 4&5 – aerial vehicle processor 220) configured to 
determine whether or not the selection signal has been received from the controller (aerial vehicle 200 may receive a pairing request signal and establish a pairing operation, its inherent that the pairing request signal is used by the aerial vehicle 200 to confirm whether the aerial vehicle 200 is a control target to be paired; [0074]), 
in response to determining that the selection signal has been received from the controller, generate a selected-device identification track (control information including moving path; [0074]-[0076]) which indicates that the mobile device is selected as the control target device (after performing the pairing operation/recognized, the aerial vehicle 200 may receive the control information and move based on the control information; [0074]-[0076]), and 


Kim does not specifically disclose:
wherein 
the processing circuitry generates the selected-device identification track with a first size in a case where a distance between the mobile device and the controller which transmits the control signal to the mobile is a first distance, and   
the processing circuitry generates the selected-device identification track with a second size that is larger than the first size in a case where the distance between the mobile device and the controller which transmits the control signal to the mobile is a second distance that is longer than the first distance.  

However, Pautler discloses:
wherein 
the processing circuitry (guidance computer 32; Fig. 2) generates the selected-device identification track (missile motion; [0036]) with a first size (initial area of missile motion; [0036]) in a case where a distance (a distance through communication link; Figs. 1&2, [0036]) between the mobile device (missile 12; Fig. 1) and the controller (missile launcher 14; Fig. 1) )which transmits the control signal (guidance command; [0036]) to the mobile is a first distance (guidance computer 32 generates guidance command to guide the missile 12 at a first distance through the communication link prior to determining the missile 12 is not in the tracker’s FOV; [0036]), and   


Kim and Pautler are both considered to be analogous because they are in the same field of remote controlling an aerial vehicle/missile.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s aerial vehicle to further incorporate Pautler’s method to increase an area of motion which results in missile re-entering tracker’s FOV (Pautler’s [0036]).

Regarding claim 18, Kim discloses:
A non-transitory computer readable medium (Fig. 4 - second memory 230; [0072]) including executable instructions, which when executed by a computer of a mobile device (Figs. 1&4 - aerial vehicle 200) cause the computer (Figs. 1&4 - aerial vehicle 200 includes aerial vehicle processor 220 and second memory 230; [0070]-[0076]) to execute a mobile body control method, the method comprising: 
performing communication with a controller (Figs. 1&2 – electronic device 100) which selectively transmits control signals (control signal; [0062], [0074]) to the mobile device and other mobile devices (Figs. 1&4 - aerial vehicle 200; [0117]) (second communication circuit 260 may establish a communication channel with electronic device 100 that transmits a control signal to aerial vehicle 200; [0062], [0074]); 

in response to determining that the own-device selection signal has been received from the controller, generating a selected-device identification track (control information including moving path; [0074]-[0076]) which indicates that the mobile device is selected as the control target device (after performing the pairing operation/recognized, the aerial vehicle 200 may receive the control information and move based on the control information; [0074]-[0076]); and 
performing movement control to cause the mobile device to move in accordance with the selected-device identification track (after performing the pairing operation, aerial vehicle 200 may be operated according to the control information; [0119]).

Kim does not specifically disclose:
wherein 
the selected-device identification track with a first size is generated in a case where a distance between the mobile device and the controller which transmits the control signal to the mobile is a first distance, and 
the selected-device identification track with a second size that is larger than the first size is generated in a case where the distance between the mobile device and the controller which   transmits the control signal to the mobile is a second distance that is longer than the first distance.  

However, Pautler discloses:

the selected-device identification track (missile motion; [0036]) with a first size (initial area of missile motion; [0036]) is generated in a case where a distance (a distance through communication link; Figs. 1&2, [0036]) between the mobile device (missile 12; Fig. 1) and the controller (missile launcher 14; Fig. 1) which transmits the control signal (guidance command; [0036]) to the mobile is a first distance (guidance computer 32 generates guidance command to guide the missile 12 at a first distance through the communication link prior to determining the missile 12 is not in the tracker’s FOV; [0036]), and 
the selected-device identification track with a second size (an increased area of missile motion; [0036]) that is larger than the first size is generated in a case where the distance between the mobile device and the controller which   transmits the control signal to the mobile is a second distance that is longer than the first distance (guidance computer 32 generates the guidance command to guide the missile at a second distance through the communication link after determining the missile 12 is not in the tracker’s FOV; [0036]).  

Kim and Pautler are both considered to be analogous because they are in the same field of remote controlling an aerial vehicle/missile.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s aerial vehicle to further incorporate Pautler’s method to increase an area of motion which results in missile re-entering tracker’s FOV (Pautler’s [0036]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pautler, and in view of Hong (US 20170269587 A1).

Regarding claim 6, Kim and Pautler do not specifically disclose:


However, Hong discloses:
wherein the processing circuitry generates, as the selected-device identification track, a track for moving in a plane that is orthogonal to a visual line direction of a user who is manipulating the controller (drone may move forward with the direction of the user’s line of sight and may rotate about an imaginary axis set to the drone.  Therefore, the drone may also be able rotate about an imaginary axis set to the drone in the direction of the user’s line of sight; [0108], [0110]).

Kim and Hong are both considered to be analogous because they are in the same field of tracking of a drone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s mobile device track to further incorporate Hong’s method to rotate the drone about an axis in the direction of the user’s line of sight. Doing so would enable a user to accurately operate or manipulate the drone as desired. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pautler, and in view of Gomez Gutierrez et al. (US 20210034078 A1; hereinafter Gomez Gutierrez).

Regarding claim 9, Kim and Pautler do not specifically disclose: 
wherein the processing circuitry generates the selected-device identification track in a region that is observable by a user who is manipulating the controller.  


wherein the processing circuitry generates the selected-device identification track (movement of drone 130; Fig. 1) in a region (FOV 140) that is observable by a user (user person 110A) who is manipulating the controller (drone control 120) (drone 130 is moving in FOV 140 operating the drone control 120; Fig. 1, [0019]).

Kim and Gomez Gutierrez are both considered to be analogous because they are in the same field of tracking of a drone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s mobile device track to further incorporate Gomez Gutierrez’s movement of drone in user person FOV. Doing so would enable a user person to operate the drone. 

Regarding claim 10, Kim and Pautler do not specifically disclose: 
wherein the processing circuitry determines whether or not any obstacle exists between the controller and the mobile device, detects a region where no obstacle exists between the controller and the mobile device in a case where any obstacle exists between the controller and the mobile device, and generates the selected-device identification track in the detected region.  

However, Gomez Gutierrez discloses:
wherein the processing circuitry (drone controller logic; [0114]-[0116]) determines whether or not any obstacle exists between the controller and the mobile device, detects a region (a space away from the obstacle; [0114]-[0116]) where no obstacle exists between the controller and the mobile device in a case where any obstacle exists between the controller and the mobile device, and generates the selected-device identification track (drone path; [0114]-[0116]) in the detected region (drone 

Kim and Gomez Gutierrez are both considered to be analogous because they are in the same field of tracking of a drone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s mobile device track to further incorporate Gomez Gutierrez’s modification of drone path to avoid obstacle. Doing so would prevent collision between the drone and the obstacle. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pautler, in view of Gomez Gutierrez, and in view of Ono et al. (US 20180275659 A1; hereinafter Ono).

Regarding claim 11, Kim, Pautler and Gomez Gutierrez do not specifically disclose:
wherein the processing circuitry generates a three-dimensional map based on information acquired during movement of the mobile device and detects, by using the generated three-dimensional map, the region that is observable by the user who is manipulating the controller.  

However, Ono discloses:
wherein the processing circuitry (route generation apparatus 1; [0036]-[0041]) generates a three-dimensional map based on information (image; [0036]-[0041]) acquired during movement of the mobile device and detects, by using the generated three-dimensional map (3D model; [0036]-[0041]), the region that is observable by the user who is manipulating the controller (tablet computer 3) (drone 2 acquires image during flight and transmits the image to route generation apparatus 1 to generate 3D 

Kim and Ono are both considered to be analogous because they are in the same field of tracking of a drone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s mobile device track to further incorporate Gomez Gutierrez’s modification of drone path to avoid obstacle and Ono’s method to use images acquired during flight to generate a 3D model and detect a region of interest. Doing so would automatically create flight route and reduce human loads (Ono’s [0035]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pautler, and in view of Teng et al. (US 9508263 B1; hereinafter Teng).

Regarding claim 12, Kim discloses:
all mobile devices, including the mobile device and the other mobile devices, that are to be control targets of the controller (all aerial vehicles may be the paired aerial vehicle, which are a control target of the electronic device 100; Fig. 1, [0117]).  

Kim and Pautler do not specifically disclose:
wherein the processing circuitry generates, as the selected-device identification track, a track for moving to a highest position among positions of all mobile devices.  


wherein the processing circuitry (mission generator 108; col. 15, line 59 – col. 16, line 13) generates, as the selected-device identification track, a track (flight path; col. 15, line 59 – col. 16, line 13) for moving to a highest position (waypoint at or near top of an incline; col. 15, line 59 – col. 16, line 13) among positions of all mobile devices (structure or topographic feature) (mission generator 108 generates a waypoint for traveling, and the waypoint should be higher than the structure or topographic feature; col. 15, line 59 – col. 16, line 13).  

Kim and Teng are both considered to be analogous because they are in the same field of tracking of a drone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s mobile device track to further incorporate Teng’s method to generate a waypoint higher than the structure or topographic feature. Doing so would allow the drone to travel above the structure or topographic feature and prevent colliding into the topographic obstacle, providing the advantage of preventing collisions with other drones.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pautler, and in view of Macias et al. (US 20190220020 A1; hereinafter Macias).

Regarding claim 13, Kim discloses:
all mobile devices, including the mobile device and the other mobile devices, that are to be control targets of the controller (all aerial vehicles may be the paired aerial vehicle, which are a control target of the electronic device 100; Fig. 1, [0117]).  


Kim and Pautler do not specifically disclose:
wherein the processing circuitry generates, as the selected-device identification track, a track for moving to a position closest to the controller among positions of all mobile devices that are to be control targets of the controller.

However, Macias discloses:
wherein the processing circuitry (path generator; [0164]) generates, as the selected-device identification track, a track (path; [0164]) for moving to a position (first candidate location; [0164]) closest to the controller (target location; [0164]) among positions (first subset of candidate locations; [0164]) of all mobile devices that are to be control targets of the controller (path generator generates a path for moving to a first candidate location closest to the target location among a first subset of candidate locations; [0164]).  

Kim and Macias are both considered to be analogous because they are in the same field of tracking of a drone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s mobile device track to further incorporate Macias’s path for moving to a closest location to the target location. Doing so would bring the drone closer to the target location. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferris et al. (US 20190077507 A1) discloses tracking and determining a three dimensional path travelled by controlled unmanned aircraft (i.e. drones) or other moving objects; and
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665